Citation Nr: 0718015	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-11 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1965 to February 
1971.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's claim 
for service connection for PTSD.  The veteran timely 
disagreed in June 2003.  After the RO issued a statement of 
the case in February 2004, the veteran's timely substantive 
appeal was received in April 2004.

The veteran requested a videoconference Board hearing.  The 
requested hearing was conducted in February 2007 by the 
undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record indicates that the claim 
requires additional development.  The veteran testified, at 
his February 2007 videoconference hearing, that his initial 
assignment in Vietnam was assisting in convoys hauling 
petroleum products.  He testified that the convoys did come 
under enemy fire, and that the possibility of enemy fire was 
made more stressful by the flammability of the products being 
transported, and testified that there was even more danger 
associated with the empty tankers than with the full ones.  
The record before the Board does not reflect that an attempt 
has been made to corroborate this stressor.  An attempt to 
verify the veteran's participation in such convoys and to 
obtain information about whether the convoys were subject to 
enemy fire should be made.

The veteran's service personnel records show that he was a 
Senior Heavy Truck Driver with the 556th Transportation 
Company from May 1968 to August 1968.  Then, he was a marine 
engineer from August 1968 to April 1969 with the 267th 
Transportation Detachment.  The record shows that the veteran 
was assigned to the 446th Transportation Company as a Heavy 
Vehicle Driver from August 1970 to February 1971, and that 
unit was in Vietnam during those dates.  

The veteran testified that, during his assignment as a marine 
engineer, he was assigned to a transportation boat, which he 
identified as a yellow tug (YT?) or harbor tug 1952.  The 
veteran's representative indicated the vessel to which the 
veteran was assigned should be identified as LT 1952, 
according to the hearing transcript.  The veteran testified 
that the tug boats to which he was assigned came under both 
mortar and small arms fire and there was the constant threat 
of an ambush.  The veteran testified that, during one 
incident, one of the crew, whose name was Carter, was killed, 
and the veteran himself was wounded in the heel.  
Unfortunately, the service medical records do not corroborate 
this injury.  The veteran has requested that the ship's deck 
log be obtained, because that log should have an entry about 
these events.  

Unless the veteran, perhaps with the help of his 
representative, is able to more definitely identify the 
vessel on which he served, service department records which 
would identify the vessel to which the veteran was assigned 
should be sought from U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly, the U.S. Armed Services 
Center for Unit Records Research (CURR)).  Once the vessel is 
identified, JSRRC or the service department should be asked 
to identify whether that vessel kept a radio log, deck log, 
ship history, or other daily, monthly, or yearly record of 
its activities, and the appropriate ship record for the 
period of the veteran's assignment should be sought.  

The veteran has also reported that he was the victim of a 
sexual assault while assigned to the 446th Transportation 
Company.  In March 2003, the RO sent a letter to the veteran 
which offered the veteran an opportunity to identify or 
submit the alternative types of evidence that may be 
applicable in a claim based on sexual assault stressors 
during service.  Nevertheless, the veteran should be afforded 
another opportunity to provide any evidence relevant to this 
claimed stressor.  See Patton v. West, 12 Vet. App. 272 
(1999); YR v. West, 11 Vet. App. 393, 398-99 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The National Personnel Records Center 
(NPRC) should be asked to search for the 
veteran's service performance evaluations or 
similar personnel records which would reflect 
or discuss the veteran's specific duties and 
performance in service.  If NPRC cannot locate 
the records, a negative reply should be 
provided.

If performance evaluation records are not 
available from NPRC, the service department 
should be asked to search for the records.  If 
records are unavailable, a negative reply is 
requested, and the service department should 
state where the records might be located.  

2.  The veteran should be provided an updated 
letter informing him about the types of 
evidence that he could identify or submit to 
substantiate his claim of personal sexual 
assault, such as records from law enforcement 
authorities, rape crisis centers, mental 
health counseling centers, hospitals, or 
physicians; tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
The veteran should be further notified of 
examples of behavior changes that may 
constitute credible evidence of the stressor.  

3.  Unit and organizational histories, 
operational reports-lessons learned, or after 
action reports from the 556th Transportation 
Company, or its higher command, should be 
requested for the period from May 1968 to 
August 1968, or any other information that 
would confirm whether that unit provided 
convoys, and would describe the circumstances 
under which the convoys operated.  

Unit and organizational histories, operational 
reports-lessons learned, or after action 
reports for the 267th Transportation 
Detachment, or its higher command, should be 
requested for the period from August 1968 to 
April 1969.  

Unit and organizational histories, operational 
reports-lessons learned, or after action 
reports for the 466th Transportation Company, 
or its higher command, should be requested for 
the period from August 1970 to February 1971.

4.  If the veteran's additional personnel 
records do not disclose the name of the boat 
to which he was assigned from August 1968 to 
April 1969, then the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly, the U.S. Armed Services Center for 
Unit Records Research (CURR)) should be asked 
to provide a list of the boat/naval/ship 
assets assigned to the 267th Transportation 
Detachment or its higher command.  

For each vessel assigned to the 267th 
Transportation Detachment, JSRRC should be 
asked to identify whether that vessel kept a 
radio log, deck log, ship history, or other 
daily, monthly, or yearly record of its 
activities.

5.  When the list of boat/naval/ship assets 
assigned to the 267th Transportation 
Detachment, or its higher command, is 
available, or if the veteran's personnel 
records disclose the name of the vessel, or 
the veteran provides confirmed identification 
of the vessel, whichever comes first, JSRRC 
should be asked to (1) obtain the ship roster 
for the period from August 1968 to April 1969 
to confirm that the vessel the veteran was 
attached to has been correctly identified, and 
to obtain (2) documents such as the radio log, 
deck log, ship history, or other daily, 
monthly, or yearly record of the vessel to 
which the veteran was assigned in August 1968 
to April 1969.  If there are records which can 
be obtained only in 60-day periods, the 
veteran should be asked to identify the 60-day 
period he is most interested in.  

6.  After all attempts to verify the alleged 
stressors have been completed, the RO should 
determine what stressful conditions or 
incidents have been corroborated or verified, 
and should provide a summary of the verified 
facts and conditions of the veteran's service, 
including whether the veteran rode with 
convoys of materiel being transported, the 
vessel(s) the veteran served on in Vietnam, 
the locations in which those vessels worked, 
the mission or activities of those vessels, 
and the general circumstances (whether the 
roads the convoys went over or the river(s) 
the vessel(s) worked in were mined, whether 
the convoys or vessels came under enemy mortar 
or small arms fire, and the like).  If any 
incident is verified, such as whether there 
were casualties in a convoy or on a vessel to 
which the veteran was assigned, or if there 
were known incidents of convoys or the vessel 
to which the veteran was assigned coming under 
enemy fire, the RO should summarize the known 
facts and the veteran's statements.   

7.  If the evidence obtained by the above 
development corroborates at least one 
stressor, such as verifying that the veteran 
likely went on convoys and that the convoys 
came under fire, or that the vessel the 
veteran was attached to came under enemy fire, 
then, after the RO has prepared the summary of 
corroborated or verified stressful conditions 
or incidents, the veteran should be afforded 
psychiatric examination.  The claims file must 
be made available to the physician designated 
to examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions, and the information obtained 
during stressor development.  All indicated 
tests and studies, including psychological 
testing, should be accomplished, and all 
clinical findings should be reported in detail 
and correlated to a specific diagnosis(es).  
The examiner should be informed that only 
stressors or stressful conditions that have 
been verified by the RO may be used as a basis 
for a determination that PTSD, if present, is 
etiologically related to the veteran's 
service.

The examiner should be asked to provide an 
opinion as to whether a diagnosis of PTSD 
appropriate.  If so, the examiner should state 
whether it is at least as likely as not (a 50 
percent likelihood or more) that the veteran 
has PTSD as a result of the 
stressor(s)/stressful conditions and 
circumstances found to be established by the 
record during his military service.

A complete rationale for the opinion expressed 
must be provided.

8.  After completion of the above and any 
additional development deemed necessary, the 
expanded record should be reviewed and it be 
determined if the veteran's claim may be 
granted.  If the claim is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The case should then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Jason R. Davitian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



